               Case 2:16-cv-01340-TSZ Document 80 Filed 10/05/20 Page 1 of 2




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5

 6        CLAUDE BROWN,

 7                                 Plaintiff,
                                                           C16-1340 TSZ
 8               v.
                                                           MINUTE ORDER
 9        KING COUNTY,

                                   Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)        The Court issues the following schedule:
13
               JURY TRIAL (6 days) set for          9:00 AM on          June 14, 2021
14             Motions related to expert witnesses                      April 1, 2021
               (e.g., Daubert motion) due by
15              and noted on the motions calendar no later
                than the third Friday thereafter (see LCR 7(d))
16
               Motions in Limine due by                                 May 13, 2021
17              and noted on the motions calendar no later
                than the Friday before the Pretrial Conference
18              (see LCR 7(d)(4))

19             Pretrial Order due 1 by                                  May 28, 2021

20

21         1
           The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a
   Word compatible file to an e-mail sent to the following address:
22 ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 1
              Case 2:16-cv-01340-TSZ Document 80 Filed 10/05/20 Page 2 of 2




 1            Trial Briefs to be submitted by                           May 28, 2021

 2            Proposed Voir Dire/Jury Instructions due by               May 28, 2021

 3            Pretrial Conference set for          1:30 PM on           June 4, 2021

 4        Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
 5 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
 6 blank, but the parties shall indicate the status of an exhibit’s authenticity and
   admissibility by placing an “X” in the appropriate column. Duplicate documents shall
 7 not be listed twice: once a party has identified an exhibit in the pretrial order, any party
   may use it.
 8           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
 9   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
10   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
11   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
12   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
13   the number 400.
14          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
15
            Dated this 5th day of October, 2020.
16
                                                       William M. McCool
17                                                     Clerk

18                                                     s/Karen Dews
                                                       Deputy Clerk
19

20

21

22

23

     MINUTE ORDER - 2
